

 
Exhibit 10.2
 
EXECUTION COPY

REAFFIRMATION AGREEMENT dated as of February 8, 2013 (this “Agreement”), among
J.C. PENNEY COMPANY, INC. (“Holdings”), J.C. PENNEY CORPORATION, INC. (the
“Parent Borrower”), J.C. PENNEY PURCHASING CORPORATION (“Purchasing”), the other
SUBSIDIARIES of Holdings identified on the signature pages hereof (collectively,
the “Reaffirming Subsidiary Loan Parties” and, together with Holdings, the
Parent Borrower and Purchasing, the “Reaffirming Parties”), and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) under the Restated Credit Agreement.
 
WHEREAS, Holdings, the Parent Borrower, Purchasing, certain Lenders (such term
and each other capitalized term used but not defined herein having the meaning
assigned to such term in the Restated Credit Agreement) and the Administrative
Agent have entered into that certain Amendment and Restatement Agreement dated
as of February 8, 2013 (the “Restatement Agreement”) to the Amended and Restated
Credit Agreement dated as of January 27, 2012 (as amended through the date
hereof, the “Existing Credit Agreement” and, as amended and restated by the
Restatement Agreement, the “Restated Credit Agreement”), among Holdings, the
Parent Borrower, Purchasing, the Lenders from time to time party thereto, the
Administrative Agent and Wells Fargo Bank, National Association, as LC Agent.
 
WHEREAS, each Reaffirming Party is party to one or more of the Security
Documents;
 
WHEREAS, each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Restatement Agreement and the
Restated Credit Agreement becoming effective and the consummation of the
transactions contemplated thereby;
 
WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the effectiveness of the Restatement Agreement and the Restated Credit
Agreement and the consummation of the transactions contemplated thereby; and
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
ARTICLE I

 
Reaffirmation
 
SECTION 1.01. Reaffirmation.  (a)  Each Reaffirming Party (i) hereby consents to
the Restatement Agreement and the transactions contemplated thereby, (ii) hereby
confirms its guarantees, pledges, grants of security interests and other
agreements, as applicable, under each Security Document to which it is a party,
and
 
 
 
 
 
(iii) agrees that, after giving effect to the Restatement Agreement and the
consummation of the transactions contemplated thereby, such guarantees, pledges,
grants of security interests and other agreements shall continue to be in full
force and effect and shall accrue to the benefit of the Secured Parties under
the Restated Credit Agreement.
 
(b) Each Reaffirming Party hereby confirms and agrees that the “Obligations” (or
any term of like import) as defined or referenced in the Security Documents to
which such Reaffirming Party is a party will include the “Loan Document
Obligations” as defined in the Restated Credit Agreement.
 
ARTICLE II

 
Miscellaneous
 
SECTION 2.01. Notices.  All notices hereunder shall be in writing and given as
provided in Section 9.01 of the Restated Credit Agreement.  All communications
and notices hereunder to any Reaffirming Subsidiary Loan Party shall be given to
it in care of the Parent Borrower as provided in Section 6.01 of the Collateral
Agreement.
 
SECTION 2.02. Security Document.  This Agreement is a Security Document executed
pursuant to the Restatement Agreement.
 
SECTION 2.03. Effectiveness; Counterparts.  This Agreement shall become
effective on the date when copies hereof which, when taken together, bear the
signatures of each Reaffirming Party and the Administrative Agent, shall have
been received by the Administrative Agent (or its counsel).  This Agreement may
not be amended nor may any provision hereof be waived except pursuant to a
writing signed by each of the parties hereto.  This Agreement may be executed in
any number of counterparts and by separate parties hereto on separate
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement.  Delivery of an executed
signature page to this Agreement by facsimile or email transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
SECTION 2.04. Effect of Agreement; No Novation.  (a)Except as expressly set
forth herein, this Agreement shall not, by implication or otherwise, limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
any Loan Party, the Administrative Agent, any Issuing Bank, the Swingline Lender
or any Lender under the Existing Credit Agreement or any other Loan Document (as
defined in the Existing Credit Agreement), and shall not alter, modify, amend or
in any way affect the Existing Credit Agreement or any other Loan Document (as
defined in the Existing Credit Agreement), all of which, as amended,
supplemented or otherwise modified by the Restatement Agreement, are ratified
and affirmed in all respects and shall continue in full force and
effect.  Nothing herein shall be deemed to entitle any Loan Party to a consent
to, or a waiver, amendment, modification or other change of, the Restated Credit
Agreement or any other Loan Document in similar or different circumstances.
 
 
 
 
 
(b) Neither this Agreement nor the effectiveness of the Restatement Agreement or
the Restated Credit Agreement shall extinguish the obligations for the payment
of money outstanding under the Existing Credit Agreement or discharge or release
the priority of any Security Document, any other security therefor or any
Guarantee thereof.  Nothing contained herein shall be construed as a
substitution or novation of the Obligations outstanding under the Existing
Credit Agreement or the Security Documents, which shall remain in full force and
effect, except as modified by the Restatement Agreement.
 
SECTION 2.05. Applicable Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of New York.  Notwithstanding
anything to the contrary contained herein, the provisions of Sections 9.09 and
9.10 of the Restated Credit Agreement are incorporated by reference herein,
mutatis mutandis.
 
SECTION 2.06. Headings.  The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.
 
[remainder of page intentionally blank]
 

 
 
 
 

IN WITNESS WHEREOF, the parties below have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
J. C. PENNEY COMPANY, INC.,
by: /s/ Kenneth Hannah
     
Name:   Kenneth Hannah        
 
Title: Executive Vice President, Chief Financial Officer



J. C. PENNEY CORPORATION, INC.,
by: /s/ Michael D. Porter
     
Name: Michael D. Porter
 
Title: Vice President, Treasurer



J. C. PENNEY PURCHASING CORPORATION,
by: /s/ Michael D. Porter
     
Name: Michael D. Porter
 
Title: Vice President, Treasurer of J. C. Penney Corporation, Inc.



JCP REAL ESTATE HOLDINGS, INC.,
by: /s/ Michael D. Porter
     
Name: Michael D. Porter
 
Title: Vice President, Treasurer of J. C. Penney Corporation, Inc.



J. C. PENNEY PROPERTIES, INC.,
by: /s/ Michael D. Porter
     
Name: Michael D. Porter
 
Title:Vice President, Treasurer of J. C. Penney Corporation, Inc.




 
 
 
 



JPMORGAN CHASE BANK, N.A., as Administrative Agent,
by /s/ Sarah Freedman
   
Name: Sarah Freedman
 
Title: Executive Director



 
